 
 
I 
108th CONGRESS
2d Session
H. R. 4001 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2004 
Mr. Latham (for himself, Mr. Nethercutt, Mr. Brown of Ohio, Mr. McDermott, and Mr. Leach) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To authorize the Secretary of Agriculture to use the Agricultural Research Service to conduct research regarding the likelihood and risks of the transfer between animal species of the proteinaceous infectious particles, known as prions, that cause transmissible spongiform encephalopathies, and for other purposes. 
 
 
1.Agricultural Research Service research on interspecies transfer of proteinaceous infectious particles causing transmissible spongiform encephalopathies
(a)Research program authorizedThe Secretary of Agriculture make establish a research program under which the Agricultural Research Service will conduct research regarding the likelihood and risks of the transfer between animal species of the proteinaceous infectious particles, known as prions, that cause transmissible spongiform encephalopathies. In carrying out the research program, the Agricultural Research Service shall specifically study the risks associated with feeding livestock by-products to other animals, such as chickens, turkeys, and hogs, which are subsequently slaughtered and the by-products of which are feed to livestock or whose offspring are slaughtered and the by-products of which are feed to livestock.
(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Agriculture to carry out the research program $15,000,000 for fiscal year 2005, $20,000,000 for fiscal year 2006, and $25,000,000 for fiscal year 2007.  
 
